                Case 13-06894             Doc 250   Filed 05/07/19 Entered 05/07/19 09:09:48        Desc Main
                                                     Document     Page 1 of 31




1A
 101-7-TDR
 /2010
 /2009
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        EASTERN DIVISION


              In Re:                                         §
                                                             §
              Buttonwood Group Trading, LLC                  §     Case No. 13-06894
                                                             §
                                  Debtor                     §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      Robert S. Rosenfeld, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 0.00                                Assets Exempt: NA
              (Without deducting any secured claims)

              Total Distributions to Claimants: 643,536.23          Claims Discharged
                                                                    Without Payment: NA

              Total Expenses of Administration: 1,481,555.32


                      3) Total gross receipts of $ 2,125,091.55 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 0.00 (see Exhibit 2), yielded net receipts of $ 2,125,091.55 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 13-06894             Doc 250     Filed 05/07/19 Entered 05/07/19 09:09:48             Desc Main
                                                   Document     Page 2 of 31




                                                  CLAIMS            CLAIMS                  CLAIMS               CLAIMS
                                                SCHEDULED          ASSERTED                ALLOWED                PAID



SECURED CLAIMS
(from Exhibit 3)                                         $ NA                  $ NA                 $ NA                    $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                        NA          1,469,938.83           1,481,555.32         1,481,555.32

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                                NA                    NA                    NA                      NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                             2,500.00           46,327.00              51,466.92               51,466.92

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                   NA          3,720,953.00           3,559,674.50           592,069.31

TOTAL DISBURSEMENTS                                 $ 2,500.00      $ 5,237,218.83         $ 5,092,696.74       $ 2,125,091.55


                  4) This case was originally filed under chapter 7 on 02/22/2013 . The case was pending
          for 74 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 03/29/2019                        By:/s/Robert S. Rosenfeld
                                                                                 Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
            Case 13-06894            Doc 250   Filed 05/07/19 Entered 05/07/19 09:09:48   Desc Main
                                                Document     Page 3 of 31




                                                     EXHIBITS TO
                                                   FINAL ACCOUNT


          EXHIBIT 1 – GROSS RECEIPTS

                         DESCRIPTION                           UNIFORM                         $ AMOUNT
                                                              TRAN. CODE1                      RECEIVED

CME Seats                                                       1129-000                              451,000.00

Miscellaneous receivables                                       1221-000                                  408.00

Settlement recovery - Cogent                                    1229-000                                5,621.38

Preference Recovery - Dugan                                     1241-000                               22,500.00

Preference Recovery - Frishberg                                 1241-000                               25,000.00

Preference Recovery - Geng                                      1241-000                               45,000.00

 Preference Recovery - Helix Ventures, LLC                      1241-000                              100,000.00

 Preference Recovery - Horn Group LLC                           1241-000                               50,370.00

Preference Recovery - Laub                                      1241-000                               35,000.00

Preference Recovery - Ozbek                                     1241-000                               20,000.00

Preference Recovery - Pellijeff                                 1241-000                               15,000.00

 Preference Recovery - Quanterra Advisors                       1241-000                                1,382.93

Preference Recovery - Schmidt                                   1241-000                               25,000.00

Preference Recovery - Srinivasan                                1241-000                               25,000.00




    UST Form 101-7-TDR (10/1/2010) (Page: 3)
                Case 13-06894             Doc 250   Filed 05/07/19 Entered 05/07/19 09:09:48                      Desc Main
                                                     Document     Page 4 of 31




                              DESCRIPTION                                  UNIFORM                                     $ AMOUNT
                                                                          TRAN. CODE1                                  RECEIVED

    Preference Recovery - Teicher                                            1241-000                                          17,500.00

    Preference Recovery - Veselica                                           1241-000                                          55,000.00

    Preference Recovery - Wang                                               1241-000                                          40,000.00

     Preference Recovery-Charlesworth                                        1241-000                                         825,000.00

    Preference Recovery-Schrage                                              1241-000                                          10,000.00

     Preference Recovery-Zirgaitis-Ward-Lanphere                             1241-000                                         175,000.00

     Certificate of Deposit-Lakeside Bank                                    1290-000                                          22,010.90

Funds turned over from interim trustee (Note 1)                              1290-000                                         117,119.11

Refund                                                                       1290-000                                             689.16

    Retainer                                                                 1290-000                                          41,490.07

TOTAL GROSS RECEIPTS                                                                                                    $ 2,125,091.55
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


               EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                      PAYEE                                     DESCRIPTION                         UNIFORM             $ AMOUNT
                                                                                                   TRAN. CODE              PAID

NA                                                                                                      NA                           NA

TOTAL FUNDS PAID TO DEBTOR &                                                                                                       $ NA
THIRD PARTIES


               EXHIBIT 3 – SECURED CLAIMS




         UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 13-06894             Doc 250        Filed 05/07/19 Entered 05/07/19 09:09:48         Desc Main
                                                       Document     Page 5 of 31




                                                 UNIFORM        CLAIMS
                                                                                CLAIMS           CLAIMS
CLAIM NO.              CLAIMANT                   TRAN.      SCHEDULED                                           CLAIMS PAID
                                                                               ASSERTED         ALLOWED
                                                  CODE      (from Form 6D)

NA           NA                                    NA                    NA                NA              NA               NA

TOTAL SECURED CLAIMS                                                   $ NA              $ NA             $ NA            $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES

                                          UNIFORM
                                                             CLAIMS            CLAIMS            CLAIMS
               PAYEE                       TRAN.                                                                 CLAIMS PAID
                                                           SCHEDULED          ASSERTED          ALLOWED
                                           CODE

Andrew J. Maxwell                          2100-000                    NA          9,545.96          9,545.96          9,545.96


Robert S. Rosenfeld                        2100-000                    NA         81,234.36         81,234.36         81,234.36


Robert S. Rosenfeld                        2200-000                    NA          4,571.57          4,571.57          4,571.57


Arthur B. Levine Company                   2300-000                    NA          5,103.00          5,103.00          5,103.00


Union Bank                                 2600-000                    NA         41,124.59         41,124.59         41,124.59


Illinois Department of Employment
Security                                   2990-000                    NA                0.00           19.19             19.19


Internal Revenue Service                   2990-000                    NA                0.00       12,834.80         12,834.80


UnitedLex                                  2990-000                    NA          2,597.32          2,597.32          2,597.32


Shaw Fishman Glantz & Towbin LLC           3210-000                    NA        139,153.44        137,915.94        137,915.94


Kaye Scholer, LLP                          3210-600                    NA        699,571.70        699,571.70        699,571.70


Shaw Fishman Glantz & Towbin LLC           3220-000                    NA          1,775.57          1,775.57          1,775.57


Kaye Scholer, LLP                          3220-610                    NA         27,116.44         27,116.44         27,116.44




      UST Form 101-7-TDR (10/1/2010) (Page: 5)
              Case 13-06894             Doc 250         Filed 05/07/19 Entered 05/07/19 09:09:48            Desc Main
                                                         Document     Page 6 of 31




                                           UNIFORM
                                                                CLAIMS           CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                              SCHEDULED         ASSERTED            ALLOWED
                                            CODE

RSR Consulting, LLC                         3310-000                      NA        449,876.25         449,876.25         449,876.25


RSR Consulting, LLC                         3320-000                      NA           8,268.63           8,268.63           8,268.63

TOTAL CHAPTER 7 ADMIN. FEES                                            $ NA     $ 1,469,938.83      $ 1,481,555.32     $ 1,481,555.32
AND CHARGES



             EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                           UNIFORM
                                                                CLAIMS           CLAIMS              CLAIMS
                PAYEE                       TRAN.                                                                     CLAIMS PAID
                                                              SCHEDULED         ASSERTED            ALLOWED
                                            CODE

NA: NA                                            NA                      NA                NA                 NA                 NA

TOTAL PRIOR CHAPTER ADMIN.                                             $ NA               $ NA               $ NA               $ NA
FEES AND CHARGES



             EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                  CLAIMS           CLAIMS
                                                  UNIFORM
                                                                SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                              CLAIMS PAID
                                                                 (from Form     (from Proofs of     ALLOWED
                                                   CODE
                                                                     6E)            Claim)

26-1          David Dugan                          5300-000                NA          12,475.00         12,475.00         12,475.00


22            Dongxue Wang                         5300-000                NA            4,165.00          4,165.00          4,165.00


18            Erik Rigtorp                         5300-000                NA            7,812.00          7,812.00          7,812.00


27-1          Ezekiel Charlesworth                 5300-000                NA          12,850.00         12,850.00         12,850.00


              Federal Unemployment Tax -
              Employer                             5300-000                NA                0.00           199.74            199.74




       UST Form 101-7-TDR (10/1/2010) (Page: 6)
              Case 13-06894             Doc 250        Filed 05/07/19 Entered 05/07/19 09:09:48          Desc Main
                                                        Document     Page 7 of 31




                                                               CLAIMS             CLAIMS
                                                  UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                   CODE
                                                                  6E)              Claim)

              FICA Social Security -
              Employer                            5300-000              NA                  0.00        2,816.47        2,816.47


              MEDICARE - Employer                 5300-000              NA                  0.00         658.69           658.69


3             Okjoo (Jennifer) Choi               5300-000         2,500.00             2,500.00        2,500.00        2,500.00


16            Shirley (Shiging) Huang             5300-000              NA              5,625.00        5,625.00        5,625.00


              State Unemployment Tax -
              Employer                            5300-000              NA                  0.00        1,465.02        1,465.02


33            Franchise Tax Board                 5800-000              NA                900.00         900.00           900.00

TOTAL PRIORITY UNSECURED                                          $ 2,500.00        $ 46,327.00      $ 51,466.92      $ 51,466.92
CLAIMS



             EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                               CLAIMS             CLAIMS
                                                  UNIFORM
                                                             SCHEDULED           ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                           CLAIMS PAID
                                                              (from Form       (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)              Claim)

21            ADP, Inc                            7100-000              NA                799.16         799.16           132.92


15            AlphaLab, LLC                       7100-000              NA            87,075.00       87,075.00        14,482.91


11-1          Argo Partners LLC                   7100-000              NA            55,835.55       55,835.55         9,286.95


1             Bloomberg LP                        7100-000              NA            44,998.99       44,998.99         7,484.54


20            Bundesanstalt Fur                   7100-000              NA                347.28         347.28            57.76




       UST Form 101-7-TDR (10/1/2010) (Page: 7)
              Case 13-06894             Doc 250        Filed 05/07/19 Entered 05/07/19 09:09:48       Desc Main
                                                        Document     Page 8 of 31




                                                               CLAIMS          CLAIMS
                                                  UNIFORM
                                                             SCHEDULED        ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                              (from Form    (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)           Claim)

              COMMONWEALTH
7             EDISON COMPANY                      7100-000             NA            1,482.56        1,482.56            246.59


26-2          David Dugan                         7100-000             NA         161,537.56      161,537.56          26,868.03


              DCO Investment Management
17            LLC                                 7100-000             NA         134,423.99      134,423.99          22,358.31


4-1a          DEFL Holding BV                     7100-000             NA                0.00             0.00             0.00


28            EBS Dealing Resources Inc           7100-000             NA          37,860.39        37,860.39          6,297.20


31            EBS Service Company Ltd             7100-000             NA          89,919.55        89,919.55         14,956.03


14            Elysium Technology Group            7100-000             NA            2,545.13        2,545.13            423.32


27-2          Ezekiel Charlesworth                7100-000             NA       1,500,000.00     1,500,000.00        249,490.22


13            FX Alliance LLC                     7100-000             NA            6,114.29        6,114.29          1,016.97


32            GuavaTech, Inc.                     7100-000             NA          73,584.49        73,584.49         12,239.07


2             ICAP Energy LLC                     7100-000             NA          65,177.25        65,177.25         10,840.72


6-3           Internal Revenue Service            7100-000             NA              780.00          780.00            129.73


5             ITSavvy LLC                         7100-000             NA            4,380.65        4,380.65            728.62


              J. M. H. Hendrikx Holding B.
4-1b          V.                                  7100-000             NA          38,339.45        38,339.45          6,376.88


24-2          James Schmidt                       7100-000             NA         161,278.50              0.00             0.00




       UST Form 101-7-TDR (10/1/2010) (Page: 8)
              Case 13-06894             Doc 250        Filed 05/07/19 Entered 05/07/19 09:09:48         Desc Main
                                                        Document     Page 9 of 31




                                                               CLAIMS           CLAIMS
                                                  UNIFORM
                                                             SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.                                                          CLAIMS PAID
                                                              (from Form     (from Proofs of     ALLOWED
                                                   CODE
                                                                  6F)            Claim)

4-1d          Maak Voort B. V.                    7100-000             NA           38,339.45         38,339.45         6,376.88


9             Newedge USA LLC                     7100-000             NA          857,627.00       857,627.00        142,646.36


11            Olle Pellijeff                      7100-000             NA                 0.00             0.00             0.00


8             RTS Realtime Systems Inc            7100-000             NA          239,117.61       239,117.61         39,771.67


4-1c          S.E.M. Holding B.V.                 7100-000             NA           76,678.90         76,678.90        12,753.76


29            SCB & Associates LLC                7100-000             NA             3,202.50         3,202.50           532.66


30            SCB Derivatives LLC                 7100-000             NA           34,044.01         34,044.01         5,662.44


19            Scenery Station Pty Ltd             7100-000             NA             5,463.74         5,463.74           908.77

TOTAL GENERAL UNSECURED                                               $ NA     $ 3,720,953.00    $ 3,559,674.50     $ 592,069.31
CLAIMS




       UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                                                                                                                                                                               Page:       1
                                        Case 13-06894        Doc 250    Filed 05/07/19 Entered 05/07/19 09:09:48                                    Desc Main
                                                                                    FORM 1
                                                                        Document
                                                               INDIVIDUAL             PageRECORD
                                                                          ESTATE PROPERTY  10 of 31
                                                                                                  AND REPORT
                                                                                          ASSET CASES
                                                                                                                                                                                                   Exhibit 8
Case No:              13-06894                         DLT    Judge:        Deborah L. Thorne                            Trustee Name:                      Robert S. Rosenfeld
Case Name:            Buttonwood Group Trading, LLC                                                                      Date Filed (f) or Converted (c):   02/22/2013 (f)
                                                                                                                         341(a) Meeting Date:               08/08/2013
For Period Ending:    03/29/2019                                                                                         Claims Bar Date:                   10/31/2013


                                   1                                       2                            3                             4                          5                             6

                         Asset Description                               Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                  Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                         Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                   Exemptions,                                                                               Assets
                                                                                                 and Other Costs)

  1. Funds turned over from interim trustee (Note 1)                           346,000.47                   117,119.11                                               117,119.11                          FA
  2. Refund                                                                          689.16                  Unknown                                                      689.16                         FA
  3. Miscellaneous receivables                                                       408.00                  Unknown                                                      408.00                         FA
  4. Retainer                                                                   41,490.07                    Unknown                                                  41,490.07                          FA
  5. CME Seats                                                                  Unknown                      Unknown                                                 451,000.00                          FA
  6. Certificate of Deposit-Lakeside Bank                                       21,917.95                    21,917.95                                                22,010.90                          FA
  7. Ciena Optical Gear Equipment                                               Unknown                      Unknown                                                         0.00                        FA
  8. Preference Recovery-Charlesworth (u)                                              0.00                 825,000.00                                               825,000.00                          FA
  9. Preference Recovery - Teicher (u)                                                 0.00                  17,500.00                                                17,500.00                          FA
 10. Settlement recovery - Cogent (u)                                                  0.00                   5,621.38                                                 5,621.38                          FA
 11. Preference Recovery - Ozbek (u)                                                   0.00                  20,000.00                                                20,000.00                          FA
 12. Preference Recovery - Wang (u)                                                    0.00                  40,000.00                                                40,000.00                          FA
 13. Preference Recovery - Veselica (u)                                                0.00                  55,000.00                                                55,000.00                          FA
 14. Preference Recovery - Frishberg (u)                                               0.00                  25,000.00                                                25,000.00                          FA
 15. Preference Recovery - Geng (u)                                                    0.00                  45,000.00                                                45,000.00                          FA
 16. Preference Recovery - Srinivasan (u)                                              0.00                  25,000.00                                                25,000.00                          FA
 17. Preference Recovery - Laub (u)                                                    0.00                  35,000.00                                                35,000.00                          FA
 18. Preference Recovery - Dugan (u)                                                   0.00                  22,500.00                                                22,500.00                          FA
 19. Preference Recovery - Pellijeff (u)                                        Unknown                      15,000.00                                                15,000.00                          FA
 20. Preference Recovery - Helix Ventures, LLC (u)                                     0.00                 100,000.00                                               100,000.00                          FA
 21. Preference Recovery-Schrage (u)                                            Unknown                      10,000.00                                                10,000.00                          FA
 22. Preference Recovery - Schmidt (u)                                                 0.00                  25,000.00                                                25,000.00                          FA
 23. Preference Recovery-Zirgaitis-Ward-Lanphere (u)                            Unknown                     175,000.00                                               175,000.00                          FA
 24. Preference Recovery - Horn Group LLC (u)                                          0.00                  50,370.00                                                50,370.00                          FA



      UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                                                                                                                                                                                       Page:       2
                                           Case 13-06894           Doc 250       Filed 05/07/19 Entered 05/07/19 09:09:48                                   Desc Main
                                                                                             FORM 1
                                                                                 Document
                                                                        INDIVIDUAL             PageRECORD
                                                                                   ESTATE PROPERTY  11 of 31
                                                                                                           AND REPORT
                                                                                                  ASSET CASES
                                                                                                                                                                                                           Exhibit 8
Case No:              13-06894                         DLT            Judge:        Deborah L. Thorne                            Trustee Name:                      Robert S. Rosenfeld
Case Name:            Buttonwood Group Trading, LLC                                                                              Date Filed (f) or Converted (c):   02/22/2013 (f)
                                                                                                                                 341(a) Meeting Date:               08/08/2013
For Period Ending:    03/29/2019                                                                                                 Claims Bar Date:                   10/31/2013


                                   1                                                2                           3                             4                          5                             6

                         Asset Description                                       Petition/                Est Net Value               Property Formally             Sale/Funds                     Asset Fully
             (Scheduled and Unscheduled (u) Property)                          Unscheduled            (Value Determined by               Abandoned                  Received by                Administered (FA)/
                                                                                 Values                Trustee, Less Liens,              OA=554(a)                   the Estate             Gross Value of Remaining
                                                                                                           Exemptions,                                                                               Assets
                                                                                                         and Other Costs)

 25. Preference Recovery - Quanterra Advisors (u)                                              0.00                  1,382.93                                                 1,382.93                           FA
 26. Preference Action - Hun Investments LLC (u)                                          Unknown                         0.00                                                       0.00                        FA
 27. Preference Action - Hun Derivative Strategies LLC (u)                                Unknown                         0.00                                                       0.00                        FA
INT. Post-Petition Interest Deposits (u)                                                  Unknown                         N/A                                                        0.00                    Unknown


                                                                                                                                                                                  Gross Value of Remaining Assets
  TOTALS (Excluding Unknown Values)                                                     $410,505.65             $1,631,411.37                                            $2,125,091.55                         $0.00
                                                                                                                                                                                  (Total Dollar Amount in Column 6)


  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:




      UST Form 101-7-TDR (10/1/2010) (Page: 11)
                                                                                                                                                                                         Page:    3
                                      Case 13-06894               Doc 250          Filed 05/07/19            Entered 05/07/19 09:09:48                    Desc Main
Major activities that I have performed to date include: obtaining books and records from a multitude of parties and locations; preparation of Debtor's Bankruptcy Schedules and
                                                                                    Documentattend meetings
Statement of Financial Affairs; preparation of payroll and corporate tax reporting requirements;           Page 12  with of 31 parties in interest; evaluating highest and best
                                                                                                                         various
approach for disposing of remaining assets owned by the Debtor; and reviewing the Debtor's books and records for potential preferences and avoidance actions. Subsequent to
the petition date, the Debtor sold through a Court approved sale, substantially all of its assets with the exception of 3 seats held on the CME and in interest in certain fiber optic    Exhibit 8
equipment. In addition to the assets previously sold during the bankruptcy proceedings, the Debtor sold all of its books and records to the purchaser of those assets. I have
been making attempts to obtain the books and records from this party in connection with my investigation efforts on this matter.

Note (1): On February 28, 2013, Patrick Cavanaugh, the Assignee for the Benefit of Creditors (the “Assignee”), conducted a Court approved auction and liquidated substantially
all of the personal and intellectual property of the Debtor, with the exception of certain Fiber Optic equipment (the “Ciena Optical Gear”) and three Chicago Mercantile Exchange
(“CME”) Seats. On April 11, 2013, Andrew Maxwell was appointed interim trustee ("Interim Trustee"). On August 14, 2013, Robert S. Rosenfeld, was elected permanent trustee
("Permanent Trustee) and continues to serve in that capacity. On or about September 23, 2013, the Permanent Trustee received a check in the amount of $117,119.11 from the
Interim Trustee representing what I understand to be the balance of funds remaining in the Interim Trustee's bank account relating to the Debtor. Records provided by various
parties in the case indicate the following assets were owned by the Debtor as of petition date, in addition to the Ciena Optical Gear and the CME Seats, and were administered
by the Interim Trustee and the Assignee:

    Cash                                                            $148,319.13
    Substantially all remaining assets of Debtor's business
      sold pursuant to Court approved auction                         181,125.00
    Receivable from the U.S. Treasury                                   6,947.61
    COBRA Reimbursements and miscellaneous receivables                  9,608.73
      Total assets at petition date liquidated and maintained
         by interim Trustee                                         $346,000.47




RE PROP #              5   --   CME Group Inc. Membershipt Interest, consisting of 2 NYMEX seats and 1 COMEX
                                seats
RE PROP #             26   --   Defendant agreed to waive all claims against Debtor as part of settlement agreement
RE PROP #             27   --   Default judgment filed; defendant had no assets to pursue.

Initial Projected Date of Final Report (TFR): 12/31/2015             Current Projected Date of Final Report (TFR): 09/30/2018




    UST Form 101-7-TDR (10/1/2010) (Page: 12)
                                                                                                                                                                                                   Page:           1
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                               Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  13 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                             Trustee Name: Robert S. Rosenfeld                                          Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                              Bank Name: Union Bank
                                                                                                                   Account Number/CD#: XXXXXX0651
                                                                                                                                            Checking Account
  Taxpayer ID No: XX-XXX6601                                                                               Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable): $993,000.00


       1                2                             3                                               4                                                    5                    6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction              Uniform Tran.       Deposits ($)       Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                            ($)
   09/24/13             1         Andrew J. Maxwell, Trustee                Turnover of funds from Interim                         1290-000              $117,119.11                                 $117,119.11
                                  105 W. Adams Street, Suite 3200           Ch 7 Trustee
                                  Chicago, IL 60603
   10/02/13             2         Premium Payment Services - ADP            Refund from ADP                                        1290-000                    $689.16                              $117,808.27

   10/25/13                       Union Bank                                Bank Service Fee under 11                              2600-000                                          $28.08         $117,780.19
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/24/13             3         The Exchange Tower                        Miscellaneous receipt                                  1221-000                    $408.00                              $118,188.19
                                  130 King Street West                      Check received from Royal
                                  Toronto, ON M5X 1J2                       Bank of Canada
   11/25/13                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $175.02         $118,013.17
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/05/13             4         Thompson & Coburn                         Return of retainer                                     1290-000               $41,490.07                                $159,503.24

   12/26/13                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $169.46         $159,333.78
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/27/14                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $229.06         $159,104.72
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/31/14             6         Lakeside Bank                             Certificate of Deposit                                 1290-000               $22,010.90                                $181,115.62
                                                                            withdrawal
   02/25/14                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $237.82         $180,877.80
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/25/14                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $243.10         $180,634.70
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/25/14                       Union Bank                                Bank Service Fee under 11                              2600-000                                         $268.76         $180,365.94
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/14             5         CME                                       Miscellaneous receipt                                  1129-000              $118,000.00                                $298,365.94
                                                                            Sale of CME Seat #676




                                                                                    Page Subtotals:                                                      $299,717.24             $1,351.30
        UST Form 101-7-TDR (10/1/2010) (Page: 13)
                                                                                                                                                                                                Page:           2
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  14 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                        Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                    5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   05/13/14             5         CME                                       Miscellaneous receipt                                 1129-000              $118,000.00                              $416,365.94
                                                                            Proceeds from Sale of COMEX
                                                                            Seat #84
   05/27/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $259.74         $416,106.20
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/28/14             5         NYMEX                                     Miscellaneous receipt                                 1129-000              $215,000.00                              $631,106.20
                                                                            Sale of NYMEX seat #415 to
                                                                            Geneva Energy Markets
   06/25/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $558.18         $630,548.02
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/25/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $907.59         $629,640.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/25/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $669.20         $628,971.23
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/25/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $668.29         $628,302.94
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/27/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $646.07         $627,656.87
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/25/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $666.92         $626,989.95
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/26/14                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $644.72         $626,345.23
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/26/15                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $665.51         $625,679.72
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/25/15                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $664.82         $625,014.90
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)




                                                                                   Page Subtotals:                                                      $333,000.00           $6,351.04
        UST Form 101-7-TDR (10/1/2010) (Page: 14)
                                                                                                                                                                                                    Page:           3
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  15 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                               Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                                Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX0651
                                                                                                                                              Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                 Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                                Separate Bond (if applicable): $993,000.00


       1                2                             3                                               4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                           ($)
   03/25/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                        $599.88         $624,415.02
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/27/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                        $663.40         $623,751.62
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/07/15            10         Cogent Communications, Inc.               Miscellaneous receipt                                    1229-000                 $5,621.38                              $629,373.00
                                  1015 31st Street, N.W.                    Settlement payment
                                  Washington, D.C. 20007
   05/26/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                        $641.43         $628,731.57
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/12/15            101        Kaye Scholer, LLP                         Professional Fees                                        3210-600                                   $224,615.20          $404,116.37
                                  250 West 55th Street                      1st Interim Fee Application
                                  New York, NY 10019-9710
   06/12/15            102        Kaye Scholer, LLP                         Professional Expenses                                    3220-000                                    $15,307.80          $388,808.57
                                  250 West 55th Street                      1st Interim Fee Application
                                  New York, NY 10019-9710
   06/12/15            103        Shaw Fishman Glantz & Towbin LLC          Professional Fees                                        3210-000                                    $18,086.97          $370,721.60
                                  321 North Clark Street, Suite 800         1st Interim Fee Application
                                  Chicago, IL 60654
   06/12/15            104        Shaw Fishman Glantz & Towbin LLC          Professional Expenses                                    3220-000                                        $566.44         $370,155.16
                                  321 North Clark Street, Suite 800         1st Interim Fee Application
                                  Chicago, IL 60654
   06/12/15            105        RSR Consulting, LLC                       Professional Fees                                        3310-000                                   $136,938.75          $233,216.41
                                  49 Roy Avenue                             1st Interim Fee Application
                                  Massapequa, NY 11758
   06/12/15            106        RSR Consulting, LLC                       Professional Expenses                                    3320-000                                     $6,681.89          $226,534.52
                                  49 Roy Avenue                             1st Interim Application
                                  Massapequa, NY 11758
   06/25/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                        $666.69         $225,867.83
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/27/15            107        Kaye Scholer, LLP                         Professional Expenses                                    3210-000                                    ($5,052.00)         $230,919.83
                                  250 West 55th Street                      Reversal
                                  New York, NY 10019-9710                   Partial reconsideration of 1st
                                                                            interim fee application.


                                                                                   Page Subtotals:                                                            $5,621.38         $399,716.45
        UST Form 101-7-TDR (10/1/2010) (Page: 15)
                                                                                                                                                                                                   Page:           4
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                                 Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  16 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                               Trustee Name: Robert S. Rosenfeld                                        Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                                Bank Name: Union Bank
                                                                                                                    Account Number/CD#: XXXXXX0651
                                                                                                                                              Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                 Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                                Separate Bond (if applicable): $993,000.00


       1                2                             3                                               4                                                      5                  6                     7

Transaction Date    Check or                Paid To / Received From                       Description of Transaction                Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                           Code                                                          ($)
   07/27/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                       $456.18         $230,463.65
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/27/15            107        Kaye Scholer, LLP                         Professional Expenses                                    3210-000                                    $5,052.00          $225,411.65
                                  250 West 55th Street                      Partial reconsideration of 1st
                                  New York, NY 10019-9710                   interim fee application.
   07/27/15            108        Kaye Scholer, LLP                         Professional Expenses                                    3210-600                                    $2,526.00          $222,885.65
                                  250 West 55th Street                      Approval of partial
                                  New York, NY 10019-9710                   reconsideration of first interim
                                                                            fee app for period through
                                                                            3/31/15. 50% of allowed fees.
   08/25/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                       $239.63         $222,646.02
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/09/15             9         Joe Teicher                               Miscellaneous receipt                                    1241-000               $17,500.00                              $240,146.02
                                                                            Payment of preferential transfer
                                                                            settlement.
   09/21/15             8         Ezekiel Charlesworth                      Miscellaneous receipt                                    1241-000               $25,000.00                              $265,146.02
                                                                            Balance due on preference
                                                                            settlement
   09/23/15             8         Ezekiel Charlesworth                      Miscellaneous receipt                                    1241-000              $800,000.00                            $1,065,146.02
                                                                            Balance due on preference
                                                                            settlement.
   09/25/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                       $236.57       $1,064,909.45
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/08/15            109        Shaw Fishman Glantz & Towbin LLC          Professional Fees                                        3210-000                                   $18,086.97        $1,046,822.48
                                  321 North Clark Street, Suite 800         Payment of balance due for
                                  Chicago, IL 60654                         First Interim Fee Application
   10/08/15            110        Kaye Scholer, LLP                         Professional Expenses                                    3210-600                                  $227,141.20          $819,681.28
                                  250 West 55th Street                      Payment for balance due on
                                  New York, NY 10019-9710                   First Interim Fee Application.
   10/08/15            111        RSR Consulting, LLC                       Professional Expenses                                    3310-000                                  $136,938.75          $682,742.53
                                  49 Roy Avenue                             Payment of balance relating to
                                  Massapequa, NY 11758                      First Interim Fee Application.
   10/26/15                       Union Bank                                Bank Service Fee under 11                                2600-000                                       $469.62         $682,272.91
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)

                                                                                    Page Subtotals:                                                        $842,500.00         $391,146.92
        UST Form 101-7-TDR (10/1/2010) (Page: 16)
                                                                                                                                                                                                   Page:           5
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  17 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                              Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                               Bank Name: Union Bank
                                                                                                                   Account Number/CD#: XXXXXX0651
                                                                                                                                             Checking Account
  Taxpayer ID No: XX-XXX6601                                                                                Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                               Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                          Code                                                           ($)
   11/25/15                       Union Bank                                Bank Service Fee under 11                               2600-000                                        $938.11         $681,334.80
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/12/15            112        Kaye Scholer, LLP                         Professional Fees                                       3210-600                                   $122,644.65          $558,690.15
                                  250 West 55th Street                      50% of allowed fees for period
                                  New York, NY 10019-9710                   4/1/15 thru 9/30/15
   12/12/15            113        Kaye Scholer, LLP                         Professional Expenses                                   3220-610                                    $10,585.35          $548,104.80
                                  250 West 55th Street                      Allowed interim expenses for
                                  New York, NY 10019-9710                   the period 4/1/15 through
                                                                            9/30/15
   12/12/15            114        Shaw Fishman Glantz & Towbin LLC          Professional Fees                                       3210-000                                    $17,917.50          $530,187.30
                                  321 North Clark Street, Suite 800         Allowed interim fees for the
                                  Chicago, IL 60654                         period 4/1/15 through 9/30/15
   12/12/15            115        Shaw Fishman Glantz & Towbin LLC          Professional Expenses                                   3220-000                                        $731.82         $529,455.48
                                  321 North Clark Street, Suite 800         Allowed expenses for the
                                  Chicago, IL 60654                         interim period 4/1/15 through
                                                                            9/30/15
   12/12/15            116        RSR Consulting, LLC                       Professional Fees                                       3310-000                                    $28,553.75          $500,901.73
                                  49 Roy Avenue                             Allowed professional fees for
                                  Massapequa, NY 11758                      the interim period 4/1/15
                                                                            through 9/30/15
   12/12/15            117        RSR Consulting, LLC                       Professional Expenses                                   3320-000                                     $1,166.36          $499,735.37
                                  49 Roy Avenue                             Allowed interim professional
                                  Massapequa, NY 11758                      expenses for the period 4/1/15
                                                                            through 9/30/15
   12/12/15            118        RSR Consulting, LLC                       Professional Expenses                                   2200-000                                     $4,571.57          $495,163.80
                                  49 Roy Avenue                             Allowed interim expenses for
                                  Massapequa, NY 11758                      Trustee for the period 8/14/13
                                                                            through 9/30/15.
   12/14/15            118        RSR Consulting, LLC                       Professional Expenses                                   2200-000                                    ($4,571.57)         $499,735.37
                                  49 Roy Avenue                             Reversal
                                  Massapequa, NY 11758                      Reverse payment made to
                                                                            payee in error for Trustee
                                                                            allowed expenses.
   12/28/15                       Union Bank                                Bank Service Fee under 11                               2600-000                                        $700.77         $499,034.60
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)



                                                                                   Page Subtotals:                                                               $0.00         $183,238.31
        UST Form 101-7-TDR (10/1/2010) (Page: 17)
                                                                                                                                                                                                 Page:           6
                                        Case 13-06894                  Doc 250   Filed 05/07/19
                                                                                           FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  18 of 31 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                             Trustee Name: Robert S. Rosenfeld                                        Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                              Bank Name: Union Bank
                                                                                                                   Account Number/CD#: XXXXXX0651
                                                                                                                                            Checking Account
  Taxpayer ID No: XX-XXX6601                                                                               Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable): $993,000.00


       1                2                              3                                               4                                                   5                  6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                          ($)
   01/02/16            119        Robert S. Rosenfeld                        Trustee Expenses                                      2200-000                                    $4,571.57          $494,463.03
                                  49 Roy Avenue
                                  Massapequa, NY 11758
   01/25/16                       Union Bank                                 Bank Service Fee under 11                             2600-000                                       $651.39         $493,811.64
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   02/23/16             11        Erturk Ozbek                               Miscellaneous receipt                                 1241-000               $20,000.00                              $513,811.64
                                                                             Payment of Preferential
                                                                             Transfer Settlement
   02/25/16                       Union Bank                                 Bank Service Fee under 11                             2600-000                                       $524.13         $513,287.51
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   03/03/16             11        Erturk Ozbek                               Miscellaneous receipt                                 1241-000               $20,000.00                              $533,287.51
                                                                             Payment of Preferential
                                                                             Transfer settlement
   03/03/16                       Erturk Ozbek                               Miscellaneous receipt Reversal                        1241-000             ($20,000.00)                              $513,287.51
                                                                             Correct posting date
   03/15/16            12         Dongxue Wang                               Miscellaneous receipt                                 1241-000               $40,000.00                              $553,287.51
                                                                             Payment of preference
                                                                             settlement
   03/16/16            14         Ryan Frishberg                             Miscellaneous receipt                                 1241-000               $25,000.00                              $578,287.51
                                                                             Payment of preference
                                                                             payment settlement
   03/16/16            13         Gregory Veselica                           Miscellaneous receipt                                 1241-000               $55,000.00                              $633,287.51
                                                                             Payment of preference
                                                                             payment settlement
   03/17/16            16         Siva Srinivasan                            Miscellaneous receipt                                 1241-000               $25,000.00                              $658,287.51
                                                                             Payment of preference
                                                                             settlement
   03/17/16            17         Jarred Laub                                Miscellaneous receipt                                 1241-000               $35,000.00                              $693,287.51
                                                                             Payment of preference
                                                                             settlement
   03/17/16            15         Jun Geng                                   Miscellaneous receipt                                 1241-000               $45,000.00                              $738,287.51
                                                                             Payment of preference
                                                                             settlement
   03/25/16                       Union Bank                                 Bank Service Fee under 11                             2600-000                                       $493.78         $737,793.73
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)

                                                                                    Page Subtotals:                                                      $245,000.00           $6,240.87
        UST Form 101-7-TDR (10/1/2010) (Page: 18)
                                                                                                                                                                                                Page:           7
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  19 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                        Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                    5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   04/25/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $664.05         $737,129.68
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/17/16            120        Arthur B. Levine Company                  Bond Premium                                          2300-000                                        $64.00         $737,065.68
                                  370 Lexington Avenue, Suite 1101          Bond Number: 10BSBGL7827;
                                  New York, NY 10017                        Increase bond amount from
                                                                            $640,000 to $765,000 per
                                                                            instructions from UST office
   05/25/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $755.80         $736,309.88
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/27/16            18         David Dugan                               Preference Recovery                                   1241-000               $22,500.00                              $758,809.88

   06/27/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $784.07         $758,025.81
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/25/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $777.36         $757,248.45
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   08/25/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $802.37         $756,446.08
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/26/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $801.54         $755,644.54
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   10/25/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $774.91         $754,869.63
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   11/10/16            121        Arthur B. Levine Company                  Bond Premium                                          2300-000                                    $1,530.00          $753,339.63
                                  370 Lexington Avenue, Suite 1101          Trustee bond renewal for the
                                  New York, NY 10017                        period 8/14/16 through 8/14/17
   11/18/16            19         Olle Pellijeff                            Preference Recovery                                   1241-000               $15,000.00                              $768,339.63
                                  440 Davis Ct., Apt 2104
                                  San Francisco, CA 94111
   11/25/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $799.85         $767,539.78
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                   Page Subtotals:                                                       $37,500.00           $7,753.95
        UST Form 101-7-TDR (10/1/2010) (Page: 19)
                                                                                                                                                                                                 Page:           8
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  20 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   12/27/16                       Union Bank                                Bank Service Fee under 11                             2600-000                                        $779.46         $766,760.32
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/25/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                        $812.49         $765,947.83
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/27/17            20         Helix Ventures LLC                        Miscellaneous receipt                                 1241-000              $100,000.00                               $865,947.83
                                  c/o Snell & Wilmer L.L.P.
                                  Attn Robert C Anderson, Esq
                                  3883 Howard Hughes Parkway #1100
                                  Las Vegas, NV 89169
   02/27/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                        $830.95         $865,116.88
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/27/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                        $830.30         $864,286.58
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/09/17            122        UnitedLex                                 Litigation Expenses                                   2990-000                                     $2,597.32          $861,689.26
                                  UnitedLex
                                  Dept. CH 16539
                                  Palantine, IL 60055-6539
   04/25/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                        $918.30         $860,770.96
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/28/17            123        Arthur B. Levine Company                  Bond Premium                                          2300-000                                        $149.00         $860,621.96
                                  370 Lexington Avenue, Suite 1101          Increase Bond per UST
                                  New York, NY 10017                        instructions
   05/15/17            21         Jamie Schrage                             Preference Recovery                                   1241-000                 $2,500.00                              $863,121.96
                                  1519 W Ohio #1
                                  Chicago, IL 60642
   05/23/17            22         James Schmidt                             Preference Recovery                                   1241-000               $25,000.00                               $888,121.96

   05/25/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                        $886.53         $887,235.43
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/06/17            23         Zirgaitis-Ward-Lanphere                   Preference Recovery                                   1241-000              $175,000.00                             $1,062,235.43




                                                                                   Page Subtotals:                                                      $302,500.00            $7,804.35
        UST Form 101-7-TDR (10/1/2010) (Page: 20)
                                                                                                                                                                                                  Page:           9
                                        Case 13-06894                  Doc 250   Filed 05/07/19
                                                                                           FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  21 of 31 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                             Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                              Bank Name: Union Bank
                                                                                                                   Account Number/CD#: XXXXXX0651
                                                                                                                                            Checking Account
  Taxpayer ID No: XX-XXX6601                                                                               Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                              Separate Bond (if applicable): $993,000.00


       1                2                              3                                              4                                                    5                   6                     7

Transaction Date    Check or                 Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                         Code                                                           ($)
   06/06/17            21         Jamie Schrage                              Preference Recovery                                   1241-000                 $2,500.00                            $1,064,735.43
                                  1519 W Ohio #1
                                  Chicago, IL 60642
   06/12/17            21         Jamie Schrage                              Preference Recovery                                   1241-000                 $2,500.00                            $1,067,235.43
                                  1519 W Ohio #1
                                  Chicago, IL 60642
   06/26/17                       Union Bank                                 Bank Service Fee under 11                             2600-000                                        $922.67       $1,066,312.76
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   07/17/17            21         Jamie Schrage                              Preference Recovery                                   1241-000                 $2,500.00                            $1,068,812.76
                                  1519 W Ohio #1
                                  Chicago, IL 60642
   07/22/17            124        Arthur B. Levine Company                   Bond Premium                                          2300-000                                         $31.00       $1,068,781.76
                                  370 Lexington Avenue, Suite 1101           Additional premium requested
                                  New York, NY 10017                         by UST office relating to term
                                                                             8/14/16 to 8/14/17
   07/22/17            125        Arthur B. Levine Company                   Bond Premium                                          2300-000                                     $2,340.00        $1,066,441.76
                                  370 Lexington Avenue, Suite 1101           Trustee bond renewal premium
                                  New York, NY 10017                         for 8/14/17 to 8/14/18
   07/25/17                       Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,064.98        $1,065,376.78
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   08/04/17            24         Horn Group                                                                                       1241-000               $25,000.00                             $1,090,376.78

   08/18/17            25         Quantera                                   Preference Recovery                                   1241-000                 $1,382.93                            $1,091,759.71

   08/25/17                       Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,132.75        $1,090,626.96
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   09/12/17            24         Michael Horn                               Preference Recovery                                   1241-000                 $5,000.00                            $1,095,626.96

   09/25/17                       Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,155.41        $1,094,471.55
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)
   10/25/17                       Union Bank                                 Bank Service Fee under 11                             2600-000                                     $1,123.52        $1,093,348.03
                                                                             U.S.C. § 330(a)(1)(B), 503(b)
                                                                             (1), and 507(a)(2)


                                                                                    Page Subtotals:                                                       $38,882.93            $7,770.33
        UST Form 101-7-TDR (10/1/2010) (Page: 21)
                                                                                                                                                                                                Page:       10
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  22 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                        Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                    5                  6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)     Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                          ($)
   11/27/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,161.67        $1,092,186.36
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   12/17/17            126        Kaye Scholer, LLP                         Professional Fees                                     3210-600                                  $122,644.65          $969,541.71
                                  250 West 55th Street                      Final Allowance of
                                  New York, NY 10019-9710                   Compensation for special
                                                                            counsel to Trustee
   12/17/17            127        Kaye Scholer, LLP                         Professional Expenses                                 3220-610                                    $1,223.29          $968,318.42
                                  250 West 55th Street                      Final Allowance of
                                  New York, NY 10019-9710                   reimbursement of expenses for
                                                                            special counsel to Trustee
   12/26/17                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,123.14          $967,195.28
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   01/12/18            24         Michael Horn                              Preference Recovery                                   1241-000               $20,370.00                              $987,565.28

   01/25/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,142.31          $986,422.97
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   02/26/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,040.49          $985,382.48
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   03/26/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                       $945.78         $984,436.70
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   04/25/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,045.93          $983,390.77
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   05/25/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                     $1,011.19         $982,379.58
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   06/25/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,043.77          $981,335.81
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   07/25/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                    $1,009.08          $980,326.73
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)


                                                                                   Page Subtotals:                                                       $20,370.00         $133,391.30
        UST Form 101-7-TDR (10/1/2010) (Page: 22)
                                                                                                                                                                                                 Page:       11
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  23 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   07/26/18            128        Arthur B. Levine Company                  Bond Premium                                          2300-000                                        $495.00         $979,831.73
                                  370 Lexington Avenue, Suite 1101          Renewal premium for 8/14/18
                                  New York, NY 10017                        to 11/14/18
   08/27/18                       Union Bank                                Bank Service Fee under 11                             2600-000                                     $1,041.59          $978,790.14
                                                                            U.S.C. § 330(a)(1)(B), 503(b)
                                                                            (1), and 507(a)(2)
   09/04/18                       Union Bank                                reversal of bank charges                              2600-000                                    ($1,041.59)         $979,831.73
                                  1980 Saturn Street                        previously charged by bank on
                                  Monterey Park, CA 91755                   8/27/18
   10/04/18            129        Arthur B. Levine Company                  Bond Premium                                          2300-000                                        $494.00         $979,337.73
                                  370 Lexington Avenue, Suite 1101          Renewal for Bond Premium for
                                  New York, NY 10017                        11/14/18 to 2/14/19
   12/20/18            130        Shaw Fishman Glantz & Towbin LLC          Professional Fees                                     3210-000                                    $83,824.50          $895,513.23
                                  321 North Clark Street, Suite 800         Final allowed fees
                                  Chicago, IL 60654
   12/20/18            131        Shaw Fishman Glantz & Towbin LLC          Professional Expenses                                 3220-000                                        $477.31         $895,035.92
                                  321 North Clark Street, Suite 800         Final Allowed Expenses
                                  Chicago, IL 60654
   12/26/18            132        Andrew J. Maxwell                         Professional Fees                                     2100-000                                     $9,545.96          $885,489.96
                                  3010 N. California Avenue
                                  Chicago, IL 60618
   12/26/18            133        Okjoo (Jennifer) Choi                     Final Payment of Priority Claim                       5300-000                                     $1,935.00          $883,554.96
                                  1300 Canyon Run Rd.
                                  Naperville, IL 60565
   12/26/18            134        Shirley (Shiging) Huang                   Final Payment of Priority Claim                       5300-000                                     $4,353.75          $879,201.21
                                  607 Clover CT
                                  Naperville, IL 60540
   12/26/18            135        Erik Rigtorp                              Final Payment of Priority Claim                       5300-000                                     $6,046.50          $873,154.71
                                  111 W. Wacker Drive, Apt 1807
                                  Chicago, IL 60601
   12/26/18            136        Dongxue Wang                              Final Payment of Priority Claim                       5300-000                                     $3,223.71          $869,931.00
                                  1649 Imperial Circle
                                  Naperville, IL 60563
   12/26/18            137        David Dugan                               Final Payment of Priority Claim                       5300-000                                     $9,530.90          $860,400.10
                                  500 N. Lake Shore Drive, Unit 3403
                                  Chicago, IL 60611




                                                                                   Page Subtotals:                                                             $0.00         $119,926.63
        UST Form 101-7-TDR (10/1/2010) (Page: 23)
                                                                                                                                                                                                 Page:       12
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  24 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                             4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   12/26/18            138        Ezekiel Charlesworth                      Final Payment of Priority Claim                       5300-000                                     $7,889.89          $852,510.21
                                  c/o Andrew J Olejnik
                                  353 N. Clark Street
                                  Chicago, IL 60654-3456
   12/26/18            139        Bloomberg LP                              Final Payment of General                              7100-000                                     $7,481.48          $845,028.73
                                  Bloomberg Finance L.P.                    Unsecured Claim
                                  P.O. Box 416604
                                  Boston, MA 02241-6604
   12/26/18            140        ICAP Energy LLC                           Final Payment of General                              7100-000                                          $0.00         $845,028.73
                                  Attention: Julian Currie                  Unsecured Claim
                                  101 Hudson Street
                                  Jersey City, NJ 07302
   12/26/18            141        ICAP Energy LLC                           Final Payment of General                              7100-000                                    $10,836.30          $834,192.43
                                  Attention: Julian Currie                  Unsecured Claim
                                  101 Hudson Street
                                  Jersey City, NJ 07302
   12/26/18            142        J. M. H. Hendrikx Holding B. V.           Final Payment of General                              7100-000                                     $6,374.28          $827,818.15
                                  Buitenduinstraat 4                        Unsecured Claim
                                  1361 BE Almere
                                  The Netherlands
   12/26/18            143        S.E.M. Holding B.V.                       Final Payment of General                              7100-000                                    $12,748.56          $815,069.59
                                  Rooseveltlaan 106-1                       Unsecured Claim
                                  1078 NN Amsterdam
                                  The Netherlands
   12/26/18            144        Maak Voort B. V.                          Final Payment of General                              7100-000                                     $6,374.28          $808,695.31
                                  Burgemeester van Lennegweg 1              Unsecured Claim
                                  2101 RE Heemstede
                                  Netherlands
   12/26/18            145        ITSavvy LLC                               Final Payment of General                              7100-000                                        $728.32         $807,966.99
                                  313 S. Rohlwing Road                      Unsecured Claim
                                  Addison, IL 60101
   12/26/18            146        Internal Revenue Service                  Final Payment of General                              7100-000                                        $129.68         $807,837.31
                                  PO Box 7346                               Unsecured Claim
                                  Philadelphia, PA 19101
   12/26/18            147        COMMONWEALTH EDISON COMPANY Final Payment of General                                            7100-000                                        $246.49         $807,590.82
                                  CLAIMS DEPARTMENT           Unsecured Claim
                                  3 LINCOLN CENTER
                                  OAK BROOK TERRACE, IL 60181


                                                                                   Page Subtotals:                                                             $0.00          $52,809.28
        UST Form 101-7-TDR (10/1/2010) (Page: 24)
                                                                                                                                                                                                Page:       13
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                             Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  25 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                           Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                            Bank Name: Union Bank
                                                                                                                 Account Number/CD#: XXXXXX0651
                                                                                                                                          Checking Account
  Taxpayer ID No: XX-XXX6601                                                                             Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                            Separate Bond (if applicable): $993,000.00


       1                2                             3                                              4                                                   5                   6                     7

Transaction Date    Check or                Paid To / Received From                     Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                           ($)
   12/26/18            148        RTS Realtime Systems Inc                  Final Payment of General                             7100-000                                    $39,755.44          $767,835.38
                                  311 South Wacker Drive, Ste 980           Unsecured Claim
                                  Chicago, IL 60606
   12/26/18            149        Newedge USA LLC                           Final Payment of General                             7100-000                                   $142,588.25          $625,247.13
                                  c/o Michelle MacDougall                   Unsecured Claim
                                  Director and Counsel
                                  Societe Generale
                                  245 Park Avenue
                                  New York, NY 10167
   12/26/18            150        Argo Partners LLC                         Final Payment of General                             7100-000                                     $9,283.16          $615,963.97
                                  12 West 37th Street, 9th Floor            Unsecured Claim
                                  New York, NY 10018
   12/26/18            151        FX Alliance LLC                           Final Payment of General                             7100-000                                     $1,016.56          $614,947.41
                                  c/o Refinitiv                             Unsecured Claim
                                  3 Time Square
                                  New York, NY 10036
   12/26/18            152        Elysium Technology Group                  Final Payment of General                             7100-000                                        $423.15         $614,524.26
                                  c/o Andrew Siciliano                      Unsecured Claim
                                  38 Parsonage Road
                                  Greenwich, CT 06830
   12/26/18            153        AlphaLab, LLC                             Final Payment of General                             7100-000                                    $14,477.00          $600,047.26
                                  23 Elmwood Dr.                            Unsecured Claim
                                  Livingston, NJ 07039
   12/26/18            154        DCO Investment Management LLC             Final Payment of General                             7100-000                                    $22,349.19          $577,698.07
                                  c/o David Oosterbaan                      Unsecured Claim
                                  855 Cleveland Rd
                                  Hinsdale, IL 60521
   12/26/18            155        Scenery Station Pty Ltd                   Final Payment of General                             7100-000                                        $908.40         $576,789.67
                                  44 Glen Avenue                            Unsecured Claim
                                  Randwick NSW
                                  Australia 2031
   12/26/18            156        Bundesanstalt Fur                         Final Payment of General                             7100-000                                         $57.74         $576,731.93
                                  Finanzdienstleistungsaufsight             Unsecured Claim
                                  Graurheindorfer Str. 108
                                  53117 Bonn Germany
   12/26/18            157        ADP, Inc                                  Final Payment of General                             7100-000                                        $132.87         $576,599.06
                                  100 N Stanton                             Unsecured Claim
                                  El Paso, TX 79901


                                                                                   Page Subtotals:                                                            $0.00         $230,991.76
        UST Form 101-7-TDR (10/1/2010) (Page: 25)
                                                                                                                                                                                                 Page:       14
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                              Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  26 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                            Trustee Name: Robert S. Rosenfeld                                         Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                             Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                           Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                             4                                                    5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction              Uniform Tran.       Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                        Code                                                           ($)
   12/26/18            158        David Dugan                               Final Payment of General                              7100-000                                    $20,518.77          $556,080.29
                                  500 N. Lake Shore Drive, Unit 3403        Unsecured Claim
                                  Chicago, IL 60611
   12/26/18            159        Ezekiel Charlesworth                      Final Payment of General                              7100-000                                   $161,422.38          $394,657.91
                                  c/o Andrew J Olejnik                      Unsecured Claim
                                  353 N. Clark Street
                                  Chicago, IL 60654-3456
   12/26/18            160        EBS Dealing Resources Inc                 Final Payment of General                              7100-000                                     $6,294.63          $388,363.28
                                  Atn Daniel French ICAP Americas           Unsecured Claim
                                  Harborside Financial Center
                                  1100 Plaza 5
                                  Jersey City, NJ 07311
   12/26/18            161        SCB & Associates LLC                      Final Payment of General                              7100-000                                        $532.43         $387,830.85
                                  71 S Wacker Drive, Suite 1810             Unsecured Claim
                                  Chicago, IL 60606
   12/26/18            162        SCB Derivatives LLC                       Final Payment of General                              7100-000                                      $5,660.11         $382,170.74
                                  71 S. Wacker Drive, Suite 1810            Unsecured Claim
                                  Chicago, IL 60606
   12/26/18            163        EBS Service Company Ltd                   Final Payment of General                              7100-000                                    $14,949.93          $367,220.81
                                  Attn Daniel French ICAP Americas          Unsecured Claim
                                  Harborside Financial Center
                                  1100 Plaza 5
                                  Jersey City, NJ 07311
   12/26/18            164        GuavaTech, Inc.                           Final Payment of General                              7100-000                                    $12,234.08          $354,986.73
                                  Coleman Law Firm                          Unsecured Claim
                                  77 Wet Wacker Drive
                                  Chicago, IL 60601
   12/26/18            165        Franchise Tax Board                       Final Payment of Priority Claim                       5800-000                                        $900.00         $354,086.73
                                  Bankruptcy Section MS A340
                                  PO Box 2952
                                  Sacramento, CA 95812-2952
   12/26/18            140        ICAP Energy LLC                           Final Payment of General                              7100-000                                          $0.00         $354,086.73
                                  Attention: Julian Currie                  Unsecured Claim Reversal
                                  101 Hudson Street
                                  Jersey City, NJ 07302
   01/03/19            166        RSR Consulting, LLC                       Trustee Compensation                                  2100-000                                    $81,234.36          $272,852.37
                                  49 Roy Avenue
                                  Massapequa, NY 11758


                                                                                   Page Subtotals:                                                             $0.00         $303,746.69
        UST Form 101-7-TDR (10/1/2010) (Page: 26)
                                                                                                                                                                                                   Page:       15
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  27 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                                Trustee Name: Robert S. Rosenfeld                                       Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                                Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                             Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                              3                                             4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
   01/03/19            167        RSR Consulting, LLC                       Professional Fees                                         3310-000                                 $142,445.00          $130,407.37
                                  49 Roy Avenue
                                  Massapequa, NY 11758
   01/03/19            168        RSR Consulting, LLC                       Professional Expenses                                     3320-000                                      $420.38         $129,986.99
                                  49 Roy Avenue
                                  Massapequa, NY 11758
   01/07/19                       Federal Payroll Tax Deposit               Payroll Taxes                                                                                      $107,138.63           $22,848.36
                                                                            Federal payroll tax deposit for
                                                                            FWT, FICA & Medicare
                                                                            Withholding; FICA & Medicare -
                                                                            Employer share
                                  Internal Revenue Service                                                             ($8,829.24)    2990-000

                                  Internal Revenue Service                                                             ($4,005.56)    2990-000

                                  Okjoo (Jennifer) Choi                                                                 ($441.25)     5300-000

                                  Shirley (Shiging) Huang                                                               ($992.81)     5300-000

                                  Erik Rigtorp                                                                         ($1,378.81)    5300-000

                                  Dongxue Wang                                                                          ($735.12)     5300-000

                                  David Dugan                                                                          ($2,326.59)    5300-000

                                  Ezekiel Charlesworth                                                                 ($4,324.03)    5300-000

                                  David Dugan                                                                          ($5,008.85)    7100-000

                                  Ezekiel Charlesworth                                                                ($75,621.21)    7100-000

                                  FICA Social Security - Employer           FICA Withholding Tax -                     ($2,816.47)    5300-000
                                                                            Employer
                                  MEDICARE - Employer                       Medicare Withholding Tax -                  ($658.69)     5300-000
                                                                            Employer
   01/07/19                       Illinois State Withholding Tax            Payroll Tax Payment                                                                                 $15,922.79             $6,925.57
                                                                            Illinois Department of Revenue
                                                                            withholding Tax
                                  Okjoo (Jennifer) Choi                                                                 ($123.75)     5300-000


                                                                                   Page Subtotals:                                                               $0.00         $265,926.80
        UST Form 101-7-TDR (10/1/2010) (Page: 27)
                                                                                                                                                                                                   Page:       16
                                        Case 13-06894                 Doc 250   Filed 05/07/19
                                                                                          FORM 2 Entered 05/07/19 09:09:48                                Desc Main
                                                                                Document
                                                                      ESTATE CASH RECEIPTS ANDPage  28 of 31 RECORD
                                                                                               DISBURSEMENTS
           Case No: 13-06894                                                                                                Trustee Name: Robert S. Rosenfeld                                       Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                                Bank Name: Union Bank
                                                                                                                  Account Number/CD#: XXXXXX0651
                                                                                                                                             Checking Account
  Taxpayer ID No: XX-XXX6601                                                                              Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                             Separate Bond (if applicable): $993,000.00


       1                2                               3                                            4                                                      5                   6                     7

Transaction Date    Check or                Paid To / Received From                      Description of Transaction                  Uniform Tran.     Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                            Code                                                         ($)
                                  Shirley (Shiging) Huang                                                               ($278.44)     5300-000

                                  Erik Rigtorp                                                                          ($386.69)     5300-000

                                  Dongxue Wang                                                                          ($206.17)     5300-000

                                  David Dugan                                                                           ($617.51)     5300-000

                                  Ezekiel Charlesworth                                                                  ($636.08)     5300-000

                                  David Dugan                                                                          ($1,329.42)    7100-000

                                  Ezekiel Charlesworth                                                                ($12,344.73)    7100-000

   01/07/19                       FUTA                                      Payroll Tax Payment                                       5300-000                                      $199.74            $6,725.83
                                                                            FUTA Withholding Tax -
                                                                            Employer
   01/07/19                       Illinois Department of Employment         Payroll Tax Payment                                                                                  $1,484.21             $5,241.62
                                  Security

                                  Illinois Department of Employment                                                       ($19.19)    2990-000
                                  Security
                                  State Unemployment Tax - Employer         SUI Withholding Tax - Employer             ($1,465.02)    5300-000

   01/25/19            169        RSR Consulting, LLC                       Professional Fees                                         3310-000                                   $5,000.00                $241.62
                                  49 Roy Avenue                             Final payment of allowed fees
                                  Massapequa, NY 11758
   03/29/19            170        Clerk of the Court                        Remit to Court Payments: Case                                                                           $241.62                 $0.00
                                  219 South Dearborn Street,                #13-06894
                                  Chicago, IL 60604
                                  Bloomberg LP                                                                             ($3.06)    7100-001

                                  ICAP Energy LLC                                                                          ($4.42)    7100-000

                                  J. M. H. Hendrikx Holding B. V.                                                          ($2.60)    7100-000

                                  S.E.M. Holding B.V.                                                                      ($5.20)    7100-000

                                  Maak Voort B. V.                                                                         ($2.60)    7100-000


                                                                                   Page Subtotals:                                                               $0.00           $6,925.57
        UST Form 101-7-TDR (10/1/2010) (Page: 28)
                                                                                                                                                                                               Page:       17
                                        Case 13-06894                  Doc 250   Filed 05/07/19
                                                                                           FORM 2 Entered 05/07/19 09:09:48                           Desc Main
                                                                                 Document
                                                                       ESTATE CASH RECEIPTS ANDPage  29 of 31 RECORD
                                                                                                DISBURSEMENTS
           Case No: 13-06894                                                                                           Trustee Name: Robert S. Rosenfeld                                        Exhibit 9
      Case Name: Buttonwood Group Trading, LLC                                                                           Bank Name: Union Bank
                                                                                                                Account Number/CD#: XXXXXX0651
                                                                                                                                         Checking Account
  Taxpayer ID No: XX-XXX6601                                                                            Blanket Bond (per case limit):
For Period Ending: 03/29/2019                                                                           Separate Bond (if applicable): $993,000.00


       1                2                              3                                            4                                                   5                   6                     7

Transaction Date    Check or                 Paid To / Received From                   Description of Transaction               Uniform Tran.      Deposits ($)      Disbursements ($)    Account/CD Balance
                    Reference                                                                                                       Code                                                          ($)
                                  ITSavvy LLC                                                                         ($0.30)    7100-000

                                  Internal Revenue Service                                                            ($0.05)    7100-000

                                  COMMONWEALTH EDISON COMPANY                                                         ($0.10)    7100-000

                                  RTS Realtime Systems Inc                                                           ($16.23)    7100-000

                                  Newedge USA LLC                                                                    ($58.11)    7100-000

                                  Argo Partners LLC                                                                   ($3.79)    7100-000

                                  FX Alliance LLC                                                                     ($0.41)    7100-000

                                  Elysium Technology Group                                                            ($0.17)    7100-000

                                  AlphaLab, LLC                                                                       ($5.91)    7100-000

                                  DCO Investment Management LLC                                                       ($9.12)    7100-000

                                  Scenery Station Pty Ltd                                                             ($0.37)    7100-000

                                  Bundesanstalt Fur                                                                   ($0.02)    7100-000

                                  ADP, Inc                                                                            ($0.05)    7100-000

                                  David Dugan                                                                        ($10.99)    7100-000

                                  Ezekiel Charlesworth                                                              ($101.90)    7100-000

                                  EBS Dealing Resources Inc                                                           ($2.57)    7100-000

                                  SCB & Associates LLC                                                                ($0.23)    7100-000

                                  SCB Derivatives LLC                                                                 ($2.33)    7100-000

                                  EBS Service Company Ltd                                                             ($6.10)    7100-000

                                  GuavaTech, Inc.                                                                     ($4.99)    7100-000




                                                                                  Page Subtotals:                                                            $0.00                $0.00
        UST Form 101-7-TDR (10/1/2010) (Page: 29)
                                                                                                                                               Page:   18
                                Case 13-06894   Doc 250   Filed 05/07/19 Entered  05/07/19 09:09:48
                                                                          COLUMN TOTALS                          Desc Main
                                                                                                               $2,125,091.55   $2,125,091.55
                                                          Document      Page 30 of 31
                                                                                   Less: Bank Transfers/CD's          $0.00           $0.00
                                                                             Subtotal                          $2,125,091.55   $2,125,091.55    Exhibit 9
                                                                                   Less: Payments to Debtors          $0.00           $0.00
                                                                             Net                               $2,125,091.55   $2,125,091.55




                                                           Page Subtotals:                                            $0.00           $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 30)
                                                                                                                                                               Page:     19
                                Case 13-06894    Doc 250            Filed 05/07/19 Entered 05/07/19 09:09:48            Desc Main
                                                                    Document      Page 31 of 31
                                                                                                                                                                Exhibit 9
                                                                                          TOTAL OF ALL ACCOUNTS
                                                                                                                                           NET             ACCOUNT
                                                                                                        NET DEPOSITS        DISBURSEMENTS                   BALANCE
                                            XXXXXX0651 - Checking Account                                 $2,125,091.55          $2,125,091.55                  $0.00
                                                                                                          $2,125,091.55          $2,125,091.55                  $0.00

                                                                                                       (Excludes account    (Excludes payments     Total Funds on Hand
                                                                                                               transfers)            to debtors)
                                            Total Allocation Receipts:                        $0.00
                                            Total Net Deposits:                        $2,125,091.55
                                            Total Gross Receipts:                      $2,125,091.55




                                                                     Page Subtotals:                                          $0.00                $0.00
UST Form 101-7-TDR (10/1/2010) (Page: 31)
